              Case 1:21-cv-01867-UNA Document 3 Filed 08/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                                                                       FILED
                            FOR THE DISTRICT OF COLUMBIA


                                          )                                             AUG - 5 2021
BRETT ANDREW NELSON,                      )                                       Clerk, U.S. District & Bankruptcy
                                                                                  Court for the District of Columbia
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )               Civil Action No. 21-1867 (UNA)
                                          )
JOHN TURCO,                               )
                                          )
            Defendant.                    )
_________________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on review of this pro se Plaintiff’s application to proceed in

forma pauperis (ECF No. 2), as well as his “Notice of Arrest,” “Criminal Complaint,” and “Affidavit in

Support of Criminal Complaint and Arrest” (ECF No. 1, “Compl.”).

       Plaintiff stated that he engaged “a disinterested third-party process server regarding cases

21cv1168, 21cv1169, 21cv1409, 21cv1484 and the arbitration collection process and collection on the

obligations of contract therein.” Compl. ¶ 9. The process server allegedly “called the police for civil

assist and protection” because he had “knowledge that those being served have a history of

aggression[.]” Id. Plaintiff further stated that the officer, John Turco, “attempted to dissuade the

process server” and threatened him with “arrest[] for harassment if said server attempted to effectuate

the contractual obligations of process service.” Id. Plaintiff claims Turco thus violated five federal

criminal statutes: 18 U.S.C. §§ 242 (deprivation of rights under color of law), 1501 (assault on process

server), 1503 (influencing or injuring officer or juror generally), 1505 (obstruction of proceedings before

departments, agencies, and committees). See id. ¶¶ 10-14. Plaintiff asks this Court to “issue warrants
                                                     1
              Case 1:21-cv-01867-UNA Document 3 Filed 08/05/21 Page 2 of 2




and detain Defendant and bring forth Defendant to answer for the crimes committed under colour of law

and authority,” id. at 6 (page number designated by CM/ECF).

        The Court concludes that the complaint fails to state claims upon which relief can be granted.

The Executive Branch, not a federal court, initiates criminal proceedings. See United States v. Nixon,

418 U.S. 683, 693 (1974) (acknowledging that the Executive Branch “has exclusive authority and

absolute discretion to decide whether to prosecute a case”). And Plaintiff is “a private citizen [who]

lacks a judicially cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973). Furthermore, the federal statutes Turco allegedly violated do not

provide for private causes of action. See Banks v. Kramer, No. 09-5140, 2009 WL 5526780, at *1 (D.C.

Cir. Dec. 30, 2009) (per curiam) (discussing 18 U.S.C. §§ 1001, 1503, 1505, 1621, and 241); Pope v.

Thornburgh, 978 F.2d 744 (D.C. Cir. 1992) (per curiam) (discussing 18 U.S.C. §§ 241, 242, 245);

Nguyen v. Ridgewood Sav. Bank, No. 14-CV-1058 MKB, 2015 WL 2354308, at *13 (E.D.N.Y. May 15,

2015) (finding that 18 U.S.C. § 2381 “do[es] not provide a private right of action”); Hopson v. Weinburg

Attorney’s At Law, No. 3:12-CV-802-H, 2013 WL 557263, at *2 (W.D. Ky. Feb. 12, 2013) (discussing

18 U.S.C. §§ 1501–13, 1515–17); see also Central Bank of Denver v. First Interstate Bank of

Denver, 511 U.S. 164, 190 (1994) (declining to infer a private right of action from a “bare criminal

statute”).

        The Court will thus grant plaintiff’s application to proceed in forma pauperis and dismiss the

complaint. An Order is issued separately.




DATE: August 4, 2021
                                                             CARL J. NICHOLS
                                                             United States District Judge
                                                    2
